     Case 2:21-cv-01015-KJM-DMC Document 8 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRAIG RICHARD,                                    No. 2:21-cv-1015-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    SAETEURN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On July 9, 2021, the Magistrate Judge filed findings and recommendations, which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. No objections to the findings and recommendations have been filed.

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                        1
     Case 2:21-cv-01015-KJM-DMC Document 8 Filed 09/10/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      The findings and recommendations filed July 9, 2021, are adopted in full;
 3                 2.      Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 5, is
 4   denied; and
 5                 3.      Given that plaintiff has paid the filing fee, the matter is referred back to the
 6   assigned Magistrate Judge for screening.
 7   DATED: September 8, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
